
	
		III
		110th CONGRESS
		2d Session
		S. RES. 728
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2008
			Mr. Kennedy (for
			 himself, Mr. McCain,
			 Mr. Akaka, Mr.
			 Specter, Mrs. Lincoln,
			 Ms. Landrieu, Mr. Lieberman, Mr.
			 Kerry, Mr. Leahy,
			 Mr. Lautenberg, Mr. Feingold, Mr.
			 Bayh, Mrs. Clinton,
			 Ms. Collins, Mr. Levin, Mr.
			 Sanders, Mr. Ensign,
			 Mr. Pryor, and Mr. Isakson) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			December 11
			 (legislative day, December 10), 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating January 2009 as National
		  Mentoring Month.
	
	
		Whereas mentoring is a longstanding tradition in which a
			 dependable, caring adult provides guidance, support, and encouragement to
			 facilitate a young person’s social, emotional, and cognitive
			 development;
		Whereas continued research on mentoring shows that formal,
			 high-quality mentoring focused on developing the competence and character of
			 the mentee promotes positive outcomes, such as improved academic achievement,
			 self-esteem, social skills, and career development;
		Whereas further research on mentoring provides strong
			 evidence that mentoring successfully reduces substance use and abuse, academic
			 failure, and delinquency;
		Whereas mentoring, in addition to preparing young people
			 for school, work, and life, is extremely rewarding for those serving as
			 mentors;
		Whereas more than 4,200 mentoring programs in communities
			 of all sizes across the United States focus on building strong, effective
			 relationships between mentors and mentees;
		Whereas approximately 3,000,000 young people in the United
			 States are in solid mentoring relationships due to the remarkable vigor,
			 creativity, and resourcefulness of the thousands of mentoring programs in
			 communities throughout the Nation;
		Whereas, in spite of the progress made to increase
			 mentoring, the Nation has a serious mentoring gap, with nearly
			 15,000,000 young people in need of mentors;
		Whereas mentoring partnerships between the public and
			 private sectors bring State and local leaders together to support mentoring
			 programs by preventing duplication of efforts, offering training in industry
			 best practices, and making the most of limited resources to benefit young
			 people in the United States;
		Whereas the designation of January 2009 as National
			 Mentoring Month will help call attention to the critical role mentors play in
			 helping young people realize their potential;
		Whereas a month-long celebration of mentoring will
			 encourage more individuals and organizations, including schools, businesses,
			 nonprofit organizations, faith institutions, and foundations, to become engaged
			 in mentoring across the United States; and
		Whereas National Mentoring Month will, most significantly,
			 build awareness of mentoring and encourage more people to become mentors and
			 help close the mentoring gap in the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of January 2009 as National Mentoring Month;
			(2)recognizes with
			 gratitude the contributions of the millions of caring adults and students who
			 are already volunteering as mentors and encourages more adults and students to
			 volunteer as mentors; and
			(3)encourages the
			 people of the United States to observe National Mentoring Month with
			 appropriate ceremonies and activities that promote awareness of, and volunteer
			 involvement with, youth mentoring.
			
